Name: Council Directive 93/33/EEC of 14 June 1993 on protective devices intended to prevent the unauthorized use of two- or three-wheel motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  transport policy;  organisation of transport;  European Union law;  land transport
 Date Published: 1993-07-29

 Avis juridique important|31993L0033Council Directive 93/33/EEC of 14 June 1993 on protective devices intended to prevent the unauthorized use of two- or three-wheel motor vehicles Official Journal L 188 , 29/07/1993 P. 0032 - 0037 Finnish special edition: Chapter 7 Volume 4 P. 0238 Swedish special edition: Chapter 7 Volume 4 P. 0238 COUNCIL DIRECTIVE 93/33/EECof 14 June 1993on protective devices intended to prevent the unauthorized use of two- or three-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles (1), Having regard to the proposal from the Commission (2), In cooperation with the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; whereas measures necessary to that end should be adopted; Whereas, with regard to their protective devices intended to prevent unauthorized use, in each Member State two- or three-wheel motor vehicles must display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute a barrier to trade within the Community; Whereas those obstacles to the establishment and operation of the internal market may be removed if the same requirements are adopted by all Member States in place of their national rules; Whereas it is necessary to draw up harmonized requirements concerning the protective devices intended to prevent the unauthorized use of two- or three-wheel motor vehicles in order to enable the type-approval and component type-approval procedures laid down in Directive 92/61/EEC to be applied for each type of such vehicle; Whereas, given the scale and impact of the action proposed in the sector in question, the Community measures covered by this Directive are necessary, indeed essential, to achieve the aim in view, which is to establish Community vehicle type-approval; whereas that aim cannot be adequately achieved by the Member States individually; Whereas in order to facilitate access to the markets of non-Community countries it would seem necessary to establish equivalence between the requirements of this Directive and those of Regulation No 62 of the United Nations Economic Commission for Europe, HAS ADOPTED THIS DIRECTIVE: Article 1This Directive and its Annexes apply to the protective devices intended to prevent the unauthorized use of all types of vehicle as defined in Article 1 of Directive 92/61/EEC. Article 2The procedure for the granting of component type-approval in respect of the protective device intended to prevent the unauthorized use of a type of two- or three-wheel motor vehicle and the conditions governing the free movement of such vehicles shall be as laid down in Chapters II and III of Directive 92/61/EEC. Article 3In accordance with Article 11 of Directive 92/61/EEC, equivalence between the requirements laid down in this Directive and those laid down in United Nations ECE Regulation No 62 (E/ECE/TRANS/505 - Add. 61 / Amend. 1) is hereby acknowledged. The authorities of the Member States which grant component type-approval shall accept approvals granted in accordance with the requirements of the abovementioned Regulation No 62 as well as component type-approval marks as an alternative to the corresponding approvals granted in accordance with this Directive. Article 4This Directive may be amended in accordance with Article 13 of Directive 70/156/EEC (5) in order to: - take into account any amendments to the United Nations ECE Regulation referred to in Article 3, - adapt the Annexes to technical progress. Article 51. Member States shall adopt and publish the provisions necessary to comply with this Directive not later than 14 December 1994. They shall forthwith inform the Commission thereof. When the Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. From the date mentioned in the first subparagraph Member States may not, for reasons connected with the protective device intended to prevent unauthorized use, prohibit the initial entry into service of vehicles which conform to this Directive. They shall apply the provisions referred to in the first subparagraph as from 14 June 1995. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 6This Directive is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the CouncilThe PresidentJ. TROEJBORG(1) OJ No L 225, 10. 8. 1992, p. 72. (2) OJ No C 293, 9. 11. 1992, p. 32. (3) OJ No C 337, 21. 12. 1992, p. 103 and OJ No C 176, 28. 6. 1993. (4) OJ No C 73, 15. 3. 1993, p. 22. (5) OJ No L 42, 23. 2. 1970, p. 1. Directive as last amended by Directive 92/53/EEC (OJ No L 225, 10. 8. 1992, p. 1). ANNEX I SCOPE - DEFINITIONS - GENERAL AND SPECIFIC REQUIREMENTS 1. SCOPE1.1. This Directive applies to protective devices intended to prevent the unauthorized use of two-wheel motor vehicles with or without sidecar and three-wheel motor vehicles. 2. DEFINITIONS2.1. For the purpose of this Directive: 2.2. 'component type-approval' means component type-approval in respect of protection against the unauthorized use of a type of vehicle; 2.3. 'type of vehicle' means motor vehicles not essentially differing from each other, and in particular with regard to the following aspects; 2.3.1. information concerning the type of vehicle provided by the manufacturer; 2.3.2. arrangement and form taken by the component or components of the vehicle on which the protective device acts; 2.3.3. type of protective device; 2.4. 'protective device' means a system intended to prevent the unauthorized use of the vehicle by positively locking the steering and/or transmission; that system may: 2.4.1. act solely and positively on the steering, (type-1 device); 2.4.2. act positively on the steering at the same time as the device which switches off the engine of the vehicle (type-2 device); 2.4.3. when preloaded, act on the steering at the same times as the device which switches off the engine of the vehicle (type-3 device); 2.4.4. act positively on the transmission (type-4 device); 2.5. 'steering device' means the steering control (handlebar or steering wheel), the steering head and any accessory fittings or other components having a direct incidence on the effectiveness of the protective device; 2.6. 'combination' means a variant intended and produced especially for this use of a locking system which, when properly actuated, enables said locking system to operate; 2.7. 'key' means any device designed and manufactured in order to actuate a locking system that itself has been designed and manufactured in order to be actuated solely by that device. 3. GENERAL REQUIREMENTS3.1. All two- or three-wheel motor vehicles, with the exception of mopeds, must be fitted with a protective device intended to prevent unauthorized use which meets the requirements contained in this Directive. Where a device intended to prevent unauthorized use is fitted to a moped, it must meet the requirements contained in this Directive. 3.2. The protective device must be such that: 3.2.1. it is necessary to disable it in order to point, drive or move the vehicle straight ahead; 3.2.2. it is necessary, in the case of a type-4 protective device, to render it inoperative in order to release the transmission. If this device is actuated by the parking control it must act at the same time as the device which stops the engine of the vehicle; 3.2.3. the key can only be removed when the catch is fully engaged or withdrawn. It must be impossible to obtain any intermediate position of the key which may subsequently engage the bolt, even if the key for the protective device is introduced. 3.3. The requirements set out in section 3.2 must be met by manipulating a key just once. 3.4. The protective device referred to in section 3.1 and the parts that it controls within the vehicle shall be designed in such a way that it is impossible quickly and without attracting attention to open it, render it inoperative or destroy it, for example by using ordinary, cheap tools, equipment or instruments that are easy to conceal. 3.5. The protective device must form part of the vehicle's original equipment (i.e. it must be fitted by the manufacturer before initial retail sale). The lock must be attached firmly to the protective device. (If the lock can be extracted by using the key following removal of the cover or any other retaining device, this does not conflict with the requirement.)3.6. The key locking system must incorporate at least 1 000 different combinations or a quantity equivalent to the number of vehicles built annually if that number is lower than 1 000. The frequency of a combination for a given type of vehicle must be roughly 1 per 1 000. 3.7. The key and lock code must not be visible. 3.8. The lock must be designed, manufactured and installed in such a way that it is not possible to turn the cylinder when it is in the locked position by applying a torque of less than 0,245 m daN with anything other than the appropriate key, and3.8.1. if the cylinder is of the pin type, that there are no more of than two identical grooves operating in the same direction, adjacent and no more than 60 % of identical grooves, or3.8.2. if the cylinder is of the disc type, that there are no more than two identical adjacent grooves operating in the same direction and no more than 50 % of identical slots. 3.9. The protective devices must be such that, when the vehicle is set in motion and the engine is turning there is no likelihood of accidental jamming which could, in particular, constitute a safety hazard. 3.10. If it is of type 1, 2 or 3, once it has been armed the protective device must, without any deterioration of the steering device that is likely to impair safety, be able to withstand the application in both directions and under static conditions of a torque of 20 m daN along the axis of the steering spindle. 3.11. If it is of type 1, 2 or 3 the protective device must be designed in such a way that the steering can only be locked at an angle of at least 20 ° to the left and/or right in relation to the straight-ahead position. 3.12. In a locked position, the protective device must, in the case of type-4 devices, where maximum torque of the traction motor is applied, prevent the rotation of the drive wheel. 4. SPECIFIC REQUIREMENTS4.1. In addition to the general requirements set out in section 3 the protective device must also meet the specific requirements set out below: 4.1.1. it must not be possible in the case of type-1 or type-2 protective devices to actuate the lock other than by the motion of the key, the steering device as defined in section 2.5 being in the appropriate position for engagement of the catch in the corresponding slot; 4.1.2. in the case of type-3 protective devices it must not be possible to preload the catch via action on the part of the vehicle user combined or added to a turning of the key. Apart from the conditions provided for in section 3.2.3 it shall not be possible to remove the key once the catch has been preloaded; 4.2. it must not be possible to engage the catch in type-2 and type-3 protective devices if the device is in a position enabling the engine of the vehicle to be started; 4.3. where a type-3 protective device is armed it must not be possible to prevent said device from operating; 4.4. type-3 protective devices must remain in a good operating state and in particular must continue to meet the requirements set out in sections 3.8, 3.9, 3.10 and 4.3 after being subjected to 2 500 locking cycles in each direction in the test specified in Annex II. ANNEX II WEAR TEST ON TYPE 3 PROTECTIVE DEVICES 1. TEST EQUIPMENT1.1. The test equipment consists of: 1.1.1. a rig on which the sample of a steering unit fitted with a protective device as defined in section 2.4 in Annex I may be mounted; 1.1.2. a system for actuating and releasing the device, including the use of the key; 1.1.3. a system designed to rotate the steering spindle in relation to the protective device. 2. TEST METHOD2.1. A sample of the steering unit fitted with the protective device is mounted on the rig referred to in section 1.1.1. 2.2. A test cycle then involves the following operations: 2.2.1. starting position: the protective device is deactivated and the steering spindle placed in a position preventing activation of the protective device; 2.2.2. arming: the protective device is armed by turning the key; 2.2.3. activation: the steering spindle is turned in such a way that the torque applied to it when the protective device is armed is 5,88 Nm ± 0,25; 2.2.4. deactivation: the protective device is deactivated by the normal means, the torque being reduced to 0 in order to ease deactivation; 2.2.5. return position: the steering spindle is turned until it reaches a position which does not permit engagement of the protective device; 2.2.6. rotation in the opposite direction: the operations referred to in Items 2.2.2, 2.2.3, 2.2.4 and 2.2.5 are repeated, but in the opposite direction of rotation of the steering spindle; 2.2.7. the interval between two successive activations of the device shall be at least 10 seconds; 2.3. the wear cycle is repeated the number of times provided for in section 4.4 of Annex I. ANNEX III Appendix 1 Information document in respect of protective devices intended to prevent the unauthorized use of a type of two- or three-wheel motor vehicle(to be attached to the application for component type-approval if this is submitted separately from the application for vehicle type-approval)Order No (assigned by the applicant): . The application for the component type-approval of protective devices intended to prevent the unauthorized use of a type of two or three-wheel motor vehicle shall contain the information set out in Annex II to Directive 92/61/EEC, Part A, sections: - 0.1- 0.2- 0.4 to 0.6- 9.4.1- 9.4.2 and, where it is: - a type 1 device, sections 6.1 and 6.1.1, - a type 2 or 3 device, sections 3.2.5 to 3.2.6.2, 6.1 and 6.1.1, - a type 4 device, sections 4.1 to 4.4.2. Appendix 2 Name of administrationComponent type-approval certificate in respect of a protective device intended to prevent the unauthorized use of a type of two- or three-wheel motor vehicleMODELReport No . by technical service . date . Component type-approval No: . Extension No: . 1. Trade mark or name of vehicle: . 2. Type of vehicle: . 3. Manufacturer's name and address: . . 4. Name and address of manufacturer's representative (if any): . . 5. Date vehicle submitted for test: . 6. Component type-approval granted/refused (1): 7. Place: . 8. Date: . 9. Signature: . (1) Delete as appropriate.